Citation Nr: 0920349	
Decision Date: 06/01/09    Archive Date: 06/09/09

DOCKET NO.  08-31 351	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Huntington, 
West Virginia


THE ISSUE

Entitlement to payment of special monthly pension 
(housebound) benefits.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

K. Fitch, Counsel


INTRODUCTION

Please note this appeal has been advanced on the Board's 
docket pursuant to 38 C.F.R. § 20.900(c) (2008).  38 U.S.C.A. 
§ 7107(a)(2) (West 2002).

The appellant is a Veteran who served on active duty from 
July 1944 to August 1946.  This matter comes before the Board 
of Veterans' Appeals (Board) on appeal from a November 2007 
rating decision of the Huntington, West Virginia
(RO) of the Department of Veterans Affairs (VA).  In that 
decision, the RO granted entitlement to pension benefits at 
the housebound level, but stated it could not pay the Veteran 
such benefits because of excess income.


FINDING OF FACT

For the year 2007, the Veteran's household income for VA 
pension purposes was in excess of the established income 
limit.


CONCLUSION OF LAW

The income requirements for entitlement to pension benefits 
are not met, and entitlement to nonservice-connected 
disability pension at the housebound rate is not authorized.  
38 U.S.C.A. § 101, 1501, 1503, 5121, 5107 (West 2002); 38 
C.F.R. §§ 3.3, 3.21, 3.23, 3.271, 3.272, 3.273 (2008).


REASONS AND BASES FOR FINDING AND CONCLUSION

I.  VCAA.

The Veterans Claims Assistance Act of 2000 (VCAA) describes 
VA's duty to notify and assist claimants in substantiating a 
claim for VA benefits. 38 U.S.C.A. §§ 5100, 5102, 5103, 
5103A, 5107, 5126 (West 2002 & Supp. 2008); 38 C.F.R. §§ 
3.102, 3.156(a), 3.159 and 3.326(a) (2008).

The VCAA does not apply in the instant case as the relevant 
facts necessary for the determination to be made (i.e., 
whether the Veteran's annual household income for the years 
in question was over the Maximum Annual Pension Rate (MAPR)) 
are not in dispute, and whether the Veteran is entitled to 
payment of special monthly pension (housebound) benefits or 
reimbursement for the medical expenses in question is wholly 
a matter of interpretation of the pertinent statute and 
regulations.  The U.S. Court of Appeals for Veterans Claims 
(Court) has held that when the interpretation of a statute is 
dispositive of the issue on appeal, neither the duty to 
assist nor the duty to notify provisions of the VCAA are 
implicated.  Dela Cruz v. Principi, 15 Vet. App. 143, 149 
(2001); Smith v. Gober, 14 Vet. App. 227, 231-32 (2000).  In 
this regard, the Board notes that the Veteran received notice 
in a November 2007 letter and in the October 2008 statement 
of the case that he should report unreimbursed medical 
expenses he incurred so that these expenses could be 
considered to reduce his countable income for pension 
purposes.

II. Analysis

A Veteran who meets the wartime service requirements will be 
paid the maximum rate of pension, reduced by the amount of 
his countable income.  38 U.S.C.A. § 1521; 38 C.F.R. §§ 3.23, 
3.273.

Payments of any kind from any source (for example, life 
insurance proceeds) shall be counted as income during the 12-
month annualization period in which received, unless 
specifically excluded.  38 C.F.R. § 3.271.  Social Security 
benefits are not specifically excluded under 38 C.F.R. § 
3.272.  Such income is therefore included as countable 
income.

For the purpose of determining initial entitlement, the 
monthly rate of pension shall be computed by reducing the 
applicable maximum pension rate by the countable income on 
the effective date of entitlement and dividing the remainder 
by 12.  38 C.F.R. § 3.273(a).  Nonrecurring income (income 
received on a one-time basis) will be counted, for pension 
purposes, for a full 12-month annualization period following 
receipt of the income.  38 C.F.R. § 3.271(c).

Basic entitlement to such pension exists if, among other 
things, the appellant's income is not in excess of the 
maximum annual pension rate (MAPR) specified in 38 C.F.R. § 
3.23.  38 U.S.C.A. § 1521(b); 38 C.F.R. § 3.3(a)(3).  The 
MAPR is published in Appendix B of VA Manual M21-1 (M21-1) 
and is to be given the same force and effect as published in 
VA regulations.  38 C.F.R. § 3.21.

Effective December 1, 2005, the maximum allowable rate for a 
Veteran with no dependents, who is housebound, is $12,929.  
See M21-1, part I, Appendix B, (Change 54).  Effective 
December 1, 2006, the maximum allowable rate for a Veteran 
with no dependents, who is housebound, is $13,356.  See M21- 
1, part I, Appendix B.

In September 2007, the Veteran filed a claim for disability 
pension benefits and for SMP by reason of being housebound.  
The Veteran reported annual income from Social Security of 
$15,798, annual retirement of $17,955, and annual income from 
other sources of $15,000.  Annualizing his monthly income, 
the Board finds that his annual income was $48,753.  These 
amounts are considered countable income for purposes of 
calculating eligibility to disability pension benefits.  See 
38 C.F.R. § 3.271.  Based on this information, his income 
clearly exceeded the MAPR for 2007.  

Here, the Board notes that certain unreimbursed medical 
expenses (in excess of five percent of the MAPR) may be 
excluded from countable income for the same 12-month 
annualization period to the extent they were paid.  38 C.F.R. 
§ 3.272.  On his application, the Veteran indicated that he 
paid approximately $341.00 monthly in Medicare premiums and 
prescription insurance.  Assuming the validity of these 
expenses, when taking into account the amount remaining after 
subtracting an amount equal to five percent of the MAPR, the 
Board finds that the Veteran's countable income still exceeds 
the MAPR.

While the Board empathizes with any financial difficulty the 
Veteran may be experiencing, his countable income precludes 
him from receiving pension benefits. The Board notes that the 
Veteran was informed by the RO that unreimbursed medical 
expenses could be subtracted from his income for purposes of 
computing income limits.  He was encouraged to inform VA if 
he had unreimbursed medical expenses which might lower his 
income below the limits set by law.  The record does not show 
that the Veteran made payments for medical expenses other 
than Medicare premiums and prescription insurance that were 
unreimbursed.  See 38 C.F.R. § 3.272(g).  Thus, there is no 
evidence of additional income to be added or of expenses to 
be excluded from the Veteran's countable income.  

In summary, the relevant evidence indicates that the 
Veteran's countable income exceeds the statutory limits for 
basic eligibility for VA disability pension benefits. 
Although recognizing the Veteran's service, the Board is 
nonetheless bound by the laws enacted by Congress, the 
regulations of the Department, the instructions of the 
Secretary, and the precedent opinions of the chief legal 
officer (General Counsel) of the Department.  See 38 U.S.C.A. 
§ 7104(c) (West 2002).  The governing legal authority 
specifically prohibits the payment of VA disability pension 
benefits to Veterans whose countable income exceeds the MAPR, 
as is the case here.

Under these circumstances, the Board has no alternative but 
to find that the Veteran is not eligible for disability 
pension benefits because his countable income exceeds the 
MAPR.  Where, as here, the law is dispositive, the matters on 
appeal must be terminated or denied as without legal merit.  
See Sabonis v. Brown, 6 Vet. App. 426, 430 (1994).


ORDER

As the Veteran does not meet basic income eligibility 
requirements for payment of VA disability pension benefits at 
the housebound rate, the appeal as to this matter is denied.



_____________________________________________
Alexandra P. Simpson
Acting Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


